Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 13 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sherman et al. (2011/0175302). In regard to claim 1, Sherman discloses a tracked stroller frame device comprising a plurality of control arms (Figs. 1 and 3B, items 43 and 37), a plurality of track assemblies (Fig. 1, item 3), and a seat frame assembly (Fig. 1, item 11), wherein said plurality of control arms are attached to one each of said plurality of track assemblies (Fig. 1), and wherein said seat frame assembly is attached to said plurality of control arms (Fig. 1).
In regard to claim 2, Sherman discloses wherein one each of said plurality of track assemblies further comprises an inner fairing (Fig. 3A, item 47), an outer fairing (Fig. 3A, item 49), a plurality of axle posts (Fig. 3A, center portions of items 65, 67, 69, and 71), a plurality of rollers (Fig. 3A, items 65, 67, 69, 71), and a continuous track (Fig. 3A, item 63), wherein said inner fairing is attached to said outer fairing by said plurality of axle posts (Fig. 3A), wherein one each of said plurality of rollers is installed on one each of said plurality of axle posts (Fig. 3A), and wherein said continuous track is installed on said plurality of rollers (Fig 3A).
In regard to claim 3, Sherman discloses wherein said seat frame assembly further comprises a seat upper frame (Figs. 1 and 8A, item 31), a seat lower frame (Figs. 1 and 8A, item 15), and a plurality of collapsible support arms (Figs. 1 and 8A, item 13), wherein said seat upper frame is attached to said seat lower frame (Figs. 1 and 8A), and wherein said plurality of collapsible support arms are attached to said seat lower frame (Figs. 1 and 8A).
In regard to claim 4, Sherman discloses wherein said seat upper frame is attached to said seat lower frame by an articulating hinge (Fig. 1, item 27).
In regard to claim 5, Sherman discloses wherein said seat frame assembly further comprises a seat receiver mechanism (Fig. 8A, item 105).
In regard to claim 6, Sherman discloses a stroller seat (Fig. 8A, items 5 and 9).
In regard to claim 7, Sherman discloses wherein one each of said plurality of rollers is selected from a group consisting of an idler roller, a geared roller, and a motorized roller (paragraph 73).
In regard to claim 8, Sherman discloses wherein said plurality of control arms are attached to one each of said plurality of track assemblies by a rigid attachment mechanism (Figs. 1 and 2A).
In regard to claim 9, Sherman discloses wherein said plurality of control arms are attached to one each of said plurality of track assemblies by an articulating attachment mechanism (Figs. 1 and 2A).
In regard to claim 10, Sherman discloses one each of said plurality of axle posts further comprises a suspension mechanism (Fig. 3B, items 70 and 81).
In regard to claim 11, Sherman discloses a braking system (paragraph 92).
In regard to claim 12, Sherman discloses a storage area (Fig. 6C, unnumbered cupholder on the left side of the handle assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (2011/0175302) as applied to claims 1 – 12 above, and further in view of Parks (10,696,316). Sherman does not disclose the use of a motor. In regard to claim 13, Parks discloses a stair climbing stroller comprising a motor (Fig. 6, items 310 and 315).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the motor of Parks, with the tracked stroller of Sherman, in order to provide a user with powered assistance. This would allow for smaller/weaker users to safely make use of the stroller on steep or long stairs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhou (9,669,860) discloses a stro9ller track system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618